Citation Nr: 9907921	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a back wound, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The medical evidence of record does not show that the 
veteran's fragment wound of the back results in nerve damage, 
arthritis, or kidney damage.

3.  The medical evidence of record does not show that the 
veteran's fragment wound of the back results in moderately 
severe muscle damage.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for residuals of shell 
fragment wound of the back is not warranted.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R.§§ 3.321, 4.56, 4.72 Diagnostic Code 
5320 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the residuals of fragment wound disability have been properly 
developed.  There is no indication that there are additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his residuals of fragment wound 
disability has worsened and warrants an increased disability 
rating.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the SCHEDULE FOR 
RATING DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

A review of the veteran's service medical records shows that 
he was hospitalized on February 27, 1943.  It was noted that 
he sustained a wound consisting of fragments from an electric 
blasting cap #6 which discharged prematurely while the 
veteran was giving a moving trap demonstration.  Hospital 
records show some superficial wounds of the back, with small 
scabbed areas on his back in the region of the 7th to 10th 
thoracic vertebrae.  They were noted to be practically healed 
on his arrival at the hospital.  He was discharged to duty in 
improved condition on March 6, 1943. 

Service connection for a scar of the back was granted via a 
rating decision of March 1952.  It was noted that the veteran 
had been injured by the explosion of a dynamite blasting cap 
during service, and that residuals consisted of a scar.  An 
evaluation of noncompensable was assigned.  A rating decision 
of November 1990 increased this evaluation to 10 percent.  

The report of a VA examination, conducted in October 1989, 
shows the veteran complaining of pain in his lower back which 
caused difficulty sleeping.  A review of his medical records 
revealed that he had been seen for lower back pain in April 
1986, and that examination had revealed Grade I 
spondylolisthesis of L5-S1 associated with mild degenerative 
changes throughout the lumbar spine.  

There was also evidence of an old fracture involving the 
upper sacrum, pubic rami and proximal femoral shaft.  He had 
refused surgery for his low back pain.  An IVP, done in 1983, 
because of chronic urinary retention, revealed a deformity 
around the pubic symphysis with elevation of the left pubic 
bone; appearance suggesting trauma in the past.  Deformity of 
the upper femur and left side was also suggested.  

His kidneys and caliceal systems and ureters were normal.  
Bladder showed elevation at the base which could have 
resulted from prostatic enlargement or from deformity in the 
region of the symphysis trauma.

Examination of the back and thoracolumbar spine revealed an 
irregular shaped scar in the right sacro-iliac area, but the 
veteran was complaining of pain mostly in the left lateral 
aspect of the lumbosacral spine.  No other scars were noted.  
Movements of the thoracolumbar spine were painful.

X-ray examination showed a small metallic fragment in the 
left upper quadrant and a larger one in the right lower 
quadrant area.  The dorsal spine revealed the presence of 
marked narrowing of the disc space between T2-T3 on the right 
side associated with bony sclerosis.  This may have 
represented post traumatic change.  The rest of the dorsal 
spine revealed minimal marginal osteophyte formation.  The 
lumbar lordosis was maintained with minimal degenerative 
spondylosis.  The disc spaces did not appear narrow.  There 
was a Grade I spondylolisthesis of L5 over S1.  There was an 
old fracture deformity of the left proximal femur and left 
pubic bone.

The impression given was history of "gunshot" wound to the 
back with small fragment in the left upper quadrant and 
larger one in the right lower quadrant; post traumatic 
degenerative arthritis; degenerative spondylosis, lumbar 
spine; and Grade I spondylolisthesis at L5 over S1.

In March 1995 the veteran requested an increased rating.  He 
stated that during service he received a fragment wound to 
the back with rib and kidney damage.  He reported that 
fragment remained in his kidney.

VA outpatient treatment clinic reports, dated between January 
1993 and March 1995, show the veteran complaining of low back 
pain and constipation.  Reports dated in October 1993 show 
him complaining of increased back pain.  He gave a history of 
chronic back pain for several years.

In June 1995 the veteran submitted a statement to the effect 
that his kidney was damaged when he was shot, and that he 
suffers from damage to the backbone and has arthritis as a 
result of this wound.  He stated that he also has nerve 
damage of the back as a result of the scarring.

The veteran's fragment wound of the back is currently 
evaluated under 38 C.F.R. § 4.72 Diagnostic Code 5320 for 
injury to Muscle Group XX (spinal muscles of the lumbar 
region).  Diagnostic Code 5320 provides for noncompensable 
evaluation for slight injury, a 10 percent evaluation for 
moderate disability, and a 20 percent evaluation for 
moderately severe disability.  

38 C.F.R. § 4.56 provides that slight disability to muscles 
is contemplated when there is a simple wound of muscle 
without debridement, infection or effects of laceration.  
There is a service department record of a wound of slight 
severity or relatively brief treatment and return to duty.  
There is healing with good functional results and no 
consistent complaints of cardinal symptoms of muscle injury 
or painful residuals.  There is a minimum scar and slight if 
any evidence of fascial defect or of atrophy or of impaired 
tonus.  There is no significant impairment of functioning and 
no retained metallic fragments.

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of relatively 
short track by a single bullet or small shell or fragment 
fragment.  There is an absence of explosive effect of high 
velocity missile, of residuals of debridement or of prolonged 
infection.  There is a service department record or other 
sufficient evidence of hospitalization in service for 
treatment of the wound.  The objective findings include 
entrance and (if present) exit scars linear or relatively 
small and so situated as to indicate a relatively short track 
of the missile through muscle tissue with signs of moderate 
loss of deep fasciae or muscle substance or impairment of 
muscle tonus and definite weakness or fatigue in comparative 
tests. 

Moderately severe disability of muscles is contemplated when 
there are through-and-through or deep penetrating wounds by 
high velocity missiles of small size or large missiles of low 
velocity with debridement or with prolonged infection or with 
sloughing of soft parts and intramuscular cicatrization.  
There is a service department record or other sufficient 
evidence showing hospitalization for a prolonged period in 
service for treatment of a wound of a severe grade.  There 
are records in the file of consistent complaints of cardinal 
symptoms of muscle wounds.  The objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of the missile through 
important muscle groups.  There are indications on palpation 
of moderate loss of deep fascia or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance of muscle groups involved compared with the sound 
side give positive evidence of marked or moderately severe 
loss. 

Effective in July 1997 the above rating schedule provisions 
pertaining to muscle injuries were amended.  The amended 
provisions are similar to the prior provisions except that 
the cardinal signs and symptoms of muscle disability are 
defined as loss of power, weakness, lower threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.

In this case, as indicated previously, the veteran sustained 
superficial metallic fragment wounds of the back in a 
training accident.  These wounds were judged to be almost 
healed when he arrived at the hospital.  He was discharged 
several days later in improved condition with no 
complications noted.  His discharge examination was negative 
for findings regarding these wounds.  

Recent medical evidence confirms the existence of a scar and 
two retained foreign bodies.  No competent medical evidence 
shows that the veteran's fragment wound results in moderately 
severe disability.  

Service department records do not show prolonged treatment, 
nor do they show a through and through or deep penetrating 
wound, or prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  There is no evidence of loss of deep 
fascia, muscle substance, or normal firm resistance.

The veteran's current complaints of back pain have not been 
attributed by any medical evidence or opinion to his fragment 
wounds.  No medical evidence or opinion supports his claim 
that he has nerve damage, kidney damage, and arthritis due to 
this disability.  The Board concludes that his fragment wound 
disability does not result in moderately severe disability of 
the muscles.


ORDER

Entitlement to an increased evaluation, in excess of 10 
percent, for residuals of a back wound is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


